PER CURIAM.

Attorney medical incapacity proceeding; attorney’s license to practice law suspended.

On April 13, 1983, the Board of Attorneys Professional Responsibility (Board) filed a petition alleging that Frank W. Carter, Jr., an attorney licensed to practice law in Wisconsin since 1950 and who practices in Eagle River, suffers from a medical incapacity which renders him unfit to practice law. Together with the petition there was filed a stipulation entered into on March 29, 1983, by the respondent, counsel for the respondent and *658Board counsel by the terms of which the respondent admitted the truth of the allegations of his medical incapacity, including the allegation that, during times as recent as 1981, he has conducted himself and the affairs of his clients with various degrees of irresponsibility and incompetency, and agreed to the suspension of his license to practice law, effective May 16, 1983.
We deem the Board’s petition and the stipulation together to constitute a petition for the revocation of the respondent’s license to practice law by consent, pursuant to SCR 21.10(2), which the Board recommends be granted. We hereby accept the recommendation of the Board.
It Is Ordered that, effective May 16, 1983, the license of Frank W. Carter, Jr., to practice law in Wisconsin is suspended for reasons of medical incapacity until further order of the court.